                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )       Case No. 1:20-cr-47
  v.                                             )
                                                 )       Judge Travis R. McDonough
  GUY SIMS                                       )
                                                 )       Magistrate Judge Susan K. Lee
                                                 )


                                             ORDER


          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One and

 Count Two of the two-count Indictment; (2) accept Defendant’s guilty plea as to Count One and

 Count Two of the Indictment; (3) adjudicate the Defendant guilty of Count One and Count Two

 of the Indictment; (4) order that Defendant remain in custody until sentencing in this matter

 (Doc. 32). Neither party filed a timely objection to the report and recommendation. After

 reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 32) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not-guilty plea as to Count One and Count Two of

          the Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One and Count Two of the Indictment is

          ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count One and Count Two of the

          Indictment; and




Case 1:20-cr-00047-TRM-SKL Document 33 Filed 08/11/21 Page 1 of 2 PageID #: 80
   4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on October 22, 2021 at 9:00 a.m. [EASTERN] before the

      undersigned.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00047-TRM-SKL Document 33 Filed 08/11/21 Page 2 of 2 PageID #: 81
